Title: To Thomas Jefferson from William C. C. Claiborne, 4 March 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans March 4th. 1806
                        
                        I am honored with the receipt of your Letter of the 16. of January; and its enclosure has been delivered to
                            the Speaker of the House of Representatives.
                        I have also received from the department of State, Commissions for four members of the Council; the fifth
                            member is not yet notified to me—but I trust his Commission will arrive previous to the meeting of the Legislature, which
                            will be on the 24th day of the present Month, March.—Of the Gentleman recommended as Councillors, I only feel solicitous
                            that Mr. Evan Jones may not be appointed; for, whatever may be said to the contrary, there is nothing more certain, in my
                            mind, than that Gentleman does not merit the confidence of the Government.
                        I shall not be inattentive to the interest of General La Fayette; Mr. Duplantier is, at present, near Baton
                            Rouge, but is expected in this City in a few days, when I shall urge him to make, for the General, the location you
                            recommend.—Perhaps Juan Suarez may be induced to abandon his claim upon the propositions being made which you suggest;—but
                            in any event, a survey of 1000 acres, shall be made.
                        The Order for the Spanish Officers to depart this Territory, has given great umbrage to them; The Marquis of
                            Casa Calvo has been pleased to consider the measure as one arising from my official communications; and has discovered, on
                            the occasion, some personal resentment; he is, however, at present, under the dominion of his passions,—and on cool
                            reflection, I am persuaded, he himself, cannot but approve the policy of sending away, Men whose residence among us,
                            tended to divide our Society, and to embarrass the local Government.
                        I wrote you the other day, by Mr. Joshua Lewis who passed by water from hence to Baltimore;—I then mentioned
                            a report which prevailed relative to the increased embarrassments which, under the orders of Morales, our Commerce was
                            subjected to, at the town of Mobile.—I have, however; heard nothing further on the subject, and am inclined to think the
                            report unfounded.
                        Every thing is now tranquil in this City, and promises to continue so.
                        I am Dr Sir, With great Respect Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    